                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00050

 DAVID WOODRUFF,

                    Plaintiff,

 v.
                                                                    ORDER
 RED CLASSIC TRANSIT, LLC,

                    Defendant.



       THIS MATTER is before the Court on Defendant’s initial Motion to Dismiss (Doc. No.

4) filed February 6, 2019 and subsequent Motion to Dismiss (Doc. No. 7) filed March 6, 2019.

Plaintiff responded (Doc. No. 9), and Defendant replied (Doc. No. 10). This matter is ripe for

adjudication. For the following reasons, Defendant’s Motion is granted in part and denied in part.

I. BACKGROUND

       A. Facts

       Defendant hired Plaintiff in August 2015 to work as a commercial truck driver. (Doc. No.

6, at 5). In mid-2017, “the degenerative arthritis in [Plaintiff’s] knee, with which he had been

suffering for many years, finally progressed to the point where he found himself unable to perform

major life activities such as walking, standing, crouching, climbing into and out vehicles, and

driving.” (Doc. No. 6, at 8). As a result of Plaintiff’s knee condition, he sought “accommodation

for his disability” by requesting “twelve weeks of [Family and Medical Leave Act (“FMLA”)]

leave [in May 2017] so that [he] could undergo [and recover from] knee surgery.” (Doc. No. 6, at

8). Further, Plaintiff called his supervisor, Matt Gin, “informing and/or reminding him about

[Plaintiff’s] degenerative knee condition, advising him of [Plaintiff’s] need to undergo surgery and

                                                 1

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 1 of 8
physical recovery, and requesting Mr. Ginn’s guidance regarding when to schedule FMLA leave.”

(Doc. No. 6, at 9). Plaintiff also provided Defendant with “certification from [his] physician,”

explaining “his inability to walk immediately after surgery, and that he could only gradually

increase his ability to walk . . . as his knee healed.” (Doc. No. 6, at 9).

        Soon after requesting FMLA leave, Mr. Ginn informed Plaintiff that he had violated safety

standards. (Doc. No. 6, at 9). Plaintiff was suspended, and then, on July 18, 2017, Plaintiff was

terminated. (Doc. No. 6, at 10). Because Plaintiff received a “safety bonus” every year he worked

for Defendant, including the year that he was terminated, Plaintiff believes Defendant’s reason for

terminating him was not related to safety. (Doc. No. 6, at 8, 11). Instead, Plaintiff believes

Defendant terminated him as a result of unlawful discrimination based on his disability and

retaliation for Plaintiff’s attempt to take FMLA leave. (Doc. No. 6, at 11).

        B. Procedure

        Defendant filed its initial Motion to Dismiss on February 6, 2019, requesting that the Court

dismiss the entire Complaint. (Doc. No. 4). Soon after, Plaintiff filed an Amended Complaint,

alleging that Defendant (1) discriminated against him in violation of the Americans with

Disabilities Act (“ADA”), (2) retaliated against him in violation of the ADA, (3) violated the

Family Medical Leave Act (“FMLA), and (4) wrongfully discharged him in violation of N.C.G.S.

§ 143-422.22. (Doc. No. 6, at 12-19). Plaintiff also made a claim (5) for punitive damages. (Doc.

No. 6, at 17).

        In response to the Amended Complaint, Defendant filed a subsequent Motion to Dismiss.

(Doc. No. 7). In that Motion, Defendant argued that because (1) Plaintiff did not state a claim for

ADA discrimination, (2) Plaintiff did not state a claim for ADA retaliation, and (3) Plaintiff’s




                                                   2

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 2 of 8
North Carolina claims rely upon Plaintiff’s faulty ADA claims, four of Plaintiff’s five claims

should be dismissed under Fed. R. Civ. P. 12(b)(6). (Doc. No. 8, at 4).1

II. STANDARD OF REVIEW

        “Federal Rule of Civil Procedure 8(a)(2) requires . . . a short and plain statement of the

claim showing that the pleader is entitled to relief, in order to give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation and internal quotations omitted). Fed. R. Civ. P. 12(b)(6) provides an avenue to attack a

complaint where the “grounds” of a plaintiff’s “entitle[ment] to relief” are insufficient. Id. (citation

omitted). To survive such a motion, a plaintiff must provide more than “just a formulaic recitation

of the elements,” and the “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Id. “[W]hen the allegations in a complaint, however true, could not raise a claim

of entitlement to relief,” that claim should be dismissed. Id. at 558.

III. DISCUSSION

        Plaintiff’s first, second, fourth, and fifth claims do not survive Defendant’s Rule 12(b)(6)

challenge because the allegation’s in Plaintiff’s Amended Complaint cannot raise a claim of

entitlement to relief.

        A. Plaintiff’s ADA Claim of Discrimination

        Defendant argues that Plaintiff’s ADA claim for discrimination is not sufficiently

supported by factual allegations that Plaintiff is disabled. (Doc. No. 8, at 8-9). Title II of the ADA

provides that “no qualified individual with a disability shall, by reason of such disability, be




1
  Defendant also argues that Plaintiff’s ADA claims should be dismissed under Fed. R. Civ. P.
12(b)(1) because they are not timely. (Doc. No. 8, at 4). However, the Court need not address that
argument because, as the Court explains below, dismissal of Plaintiff’s ADA claims is appropriate
for other reasons.
                                                   3

          Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 3 of 8
excluded from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. A

qualified individual is defined as someone who, “with or without reasonable accommodation, can

perform the essential functions of the employment position that such an individual holds or

desires.” Id. § 12111(8). Disability is defined as “a physical or mental impairment that

substantially limits one or more major life activities of [an] individual.” Id. § 12102(1)(A).

“Among the factors courts should consider in making the substantial limitation determination are

the impairment’s ‘nature and severity’ and ‘expected duration.’” Heiko v. Colombo Sav. Bank,

F.S.B., 434 F.3d 249, 257 (4th Cir. 2006) (citing 29 C.F.R. § 1630.2(j)(2)(i)-(ii)). Thus, “temporary

impairment, such as recuperation from surgery, will generally not qualify as a disability under the

ADA.” Pollard v. High's of Balt., Inc., 281 F.3d 462, 468 (4th Cir. 2002). “An impairment simply

cannot be a substantial limitation on a major life activity if it is expected to improve in a relatively

short period of time.”2 Id. Major life activities include “caring for oneself, performing manual

tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing,

learning, reading, concentrating, thinking, communicating, and working.” 42 U.S.C. §

12111(2)(A).



2 Pollard has been challenged as “based on . . . Supreme Court precedent” that has since been
modified by passage of the ADA Amendments Act of 2008 (“ADAAA”). Todd v. Prince George's
County, No. RWT 13cv1776, 2014 U.S. Dist. LEXIS 39815, *16 (D. Md. March 26. 2014). In
Todd, the court explained that “[i]n passing the ADAAA, Congress explicitly sought to broaden
the definition of disability under the Act.” Id. While that is true, the ADAAA does not conflict
with Pollard’s holding that temporary impairments, if expected to improve, cannot satisfy the
substantial impairment requirement. See 281 F.3d at 468. Instead, the ADAAA implicitly supports
that proposition by specifying that “episodic” impairments or impairments “in remission . . .
substantially limit a major life activity when active.” ADAAA § 4, 122 Stat. at 3555 (codified at
42 U.S.C. § 12102(4)(E)). Episodic impairments are not temporary—they are, by definition,
recurring. Episode, The Merriam-Webster Dictionary (2019). Thus, there is no expectation that
they will improve within a short period of time, and the ADAAA does not explicitly or implicitly
overturn Pollard’s holding as it relates to temporary impairments under the ADA.
                                                   4

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 4 of 8
       Here, Plaintiff’s factual allegations do not support his claim of disability for two reasons.

First, the only fact that Plaintiff alleges in support of his conclusory assertation that his knee

condition substantially limited his ability to walk, climb, drive, and work is that, at the time of the

Amended Complaint, “[Plaintiff’s] knee condition has deteriorated to the point that he can barely

walk, and suffers excruciating pain when trying to do so.” (Doc. No. 6, at 11-12). In other words,

Plaintiff never alleges any facts supporting his statement that his knee condition substantially

limited his ability to work at the time that he was terminated.3 Even the statements made by

Plaintiff’s physician relate to the potential side effects of the planned surgery (and Plaintiff’s

temporary inability to walk as a result of that surgery)—they are not assessments of Plaintiff’s

knee condition. (Doc. No. 6, at 9).

       Second, even if Plaintiff had alleged some facts to support his conclusory statements that

his knee condition limited his ability perform a major life activity, Plaintiff’s condition was

temporary and expected to improve within a short period of time. According to Plaintiff, his

physician certified that Plaintiff would be able to “gradually increase his ability to walk . . . as his

knee healed.” (Doc. No. 6, at 9). Thus, Plaintiff’s impairment was temporary and does not qualify

as a disability. See Pollard, 281 F.3d at 468. Because Plaintiff failed to allege sufficient facts to

support his claim for ADA discrimination, Plaintiff’s first claim is dismissed. See Twombly, 550

U.S. at 555.

       B. Plaintiff’s ADA Claim of Retaliation

       Defendant also argues that Plaintiff’s ADA claim for retaliation failed to allege that

Plaintiff requested a reasonable accommodation. (Doc. No. 8, at 12). The elements of a retaliation




3Nor does Plaintiff allege that there is any record of impairment or that Defendant regarded him
as having an impairment. See 42 U.S.C. § 12102(2).
                                                   5

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 5 of 8
claim under the ADA are that (1) the plaintiff engaged in protected conduct, (2) he suffered an

adverse action, and (3) a causal link exists between the protected conduct and the adverse action.

Reynolds v. Amer. Nat. Red Cross, 701 F.3d 143, 154 (4th Cir. 2012) (citing A Soc'y Without a

Name v. Commonwealth of Va., 655 F.3d 342, 350 (4th Cir. 2011)). Regarding the first prong,

“ADA’s retaliation provision only prohibits retaliation against a person because the person”

engaged in conduct protected by the ADA. Id. (citing 42 U.S.C.S. § 12203). Where plaintiffs

engage in conduct protected by some mechanism other than the ADA, no ADA claim exists. Id.

(dismissing an ADA claim based on a workers’ compensation request because that request was

“not something that is covered by the ADA.”).

       Here, Plaintiff provides no indication, at all, that he requested reasonable accommodation

for his alleged disability. Plaintiff indicates that “Defendant knew of [Plaintiff’s] disability and of

his request for the reasonable accommodation of taking medical leave to undergo corrective

surgery and rehabilitation for his right knee because [Plaintiff] personally informed Mr. Ginn and

Mr. Drogan.” (Doc. No. 6, at 12). When that allegation is coupled with statements made in

Plaintiff’s factual background, it is clear that Plaintiff only sought permission to “exercise his

federally protected right of up to twelve weeks of FMLA leave, so that [he] could undergo

surgery.” (Doc. No. 6, at 8). Plaintiff never alleges that he also requested reasonable

accommodation (under the ADA) for his knee issues, and mere communication to Defendant that

Plaintiff had a knee condition is not a request for an accommodation. See Cruz v. McAllister Bros.,

52 F. Supp. 2d 269, 287 (D.P.R. 1999) (A plaintiff’s statement to defendant that he was taking

medication was not evidence that he asked for an accommodation). Because Plaintiff has pled no

facts showing that he was engaged in a protected activity under the ADA, Plaintiff’s second claim

(for ADA retaliation) is dismissed. See Twombly, 550 U.S. at 555.



                                                  6

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 6 of 8
       C. Plaintiff’s NCEEPA Cause of Action

       Next, Defendant next argues that Plaintiff’s North Carolina Equal Employment Protection

Act (“NCEEPA”) claim fails for the same reasons that his ADA claims failed. (Doc. No. 8, at 12).

“N.C.G.S. § 143-422.2 (2003) states [that] ‘[i]t is the public policy of [North Carolina] to protect

and safeguard the right and opportunity of all persons to seek, obtain and hold employment without

discrimination . . . on account of race, religion, color, national origin, age, sex, or handicap.’”

Youse v. Duke Energy Corp., 171 N.C. App. 187, 193 (2005). The ultimate purpose of the

NCEEPA and federal civil rights laws are the same: “the elimination of discriminatory practices

in employment.” Dept. of Correction v. Gibson, 308 N.C. 131, 141, 301 S.E.2d 78, 85 (1983).

Accordingly, North Carolina courts “look to federal decisions for guidance in establishing . . .

principles of law to be applied in discrimination cases.” Youse, 171 N.C. App. at 193 (citing

Gibson, 308 N.C. at 136). Thus, whether a person is discriminated against on the basis of his or

her disability under the ADA and under N.C.G.S. § 143-422.2 is “the same factual issue[].” Id. at

194.

       The Court determined above that Plaintiff’s allegations in the Amended Complaint were

not sufficient to state a claim of discrimination or retaliation under the ADA. Consequently,

Plaintiff has also failed to make a claim under the NCEEPA, and Plaintiff’s fourth claim is

dismissed. See Youse, 171 N.C. App. at 194.

       D. Plaintiff’s Request for Punitive Damages

       Finally, Defendant argues that Plaintiff’s request for punitive damages under N.C. Gen.

Stat. § 1D-15(a) (2017) must be dismissed. N.C. Gen. Stat. § 1D-15(a) does not provide an

independent cause of action for punitive damages. See Collier v. Bryant, 216 N.C. App. 419, 434




                                                 7

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 7 of 8
(2011). Because no underlying North Carolina claims have survived, Plaintiff’s fifth claim, for

punitive damages, is dismissed.

IV. CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss (Doc. No. 7) is GRANTED IN

PART and DENIED IN PART. Defendant’s first (discrimination in violation of the ADA),

second (retaliation in violation of the ADA), fourth (wrongful discharge in violation of NCEEPA),

and fifth (punitive damages) claims are DISMISSED WITH PREJUDICE.4 Plaintiff’s third

claim (violation of the Family and Medical Leave Act) remains.5



IT IS SO ORDERED.


                                   Signed: September 24, 2019




4 The Court notes that Plaintiff has already filed an Amended Complaint (Doc. No. 6) in response
to Defendant’s initial Motion to Dismiss (Doc. No. 4).
5 In Defendant’s memorandum supporting its initial Motion to Dismiss, Defendant argued that

Plaintiff’s claim under the FMLA should be dismissed because Plaintiff did “not allege that
[Defendant] had knowledge of Plaintiff’s need for leave, which defeats any claim under the
FMLA.” Plaintiff addressed that issue in his Amended Complaint, alleging that he “gave notice to
Defendant of his intention to take [FMLA] leave.” (Doc. No. 6, at 14). He also explained that
“around May of 2017,” he “called his direct supervisor Matt Ginn . . . to inform [him] of his knee
condition, and his need to undergo surgery and a lengthy recovery period.” (Doc. No. 6, at 3).
Perhaps due to the additional factual allegations made by Plaintiff in his Amended Complaint,
Defendant’s subsequent Motion to Dismiss requests only that “this Court dismiss Counts One,
Two and Four of Plaintiff’s Amended Complaint,” not Plaintiff’s third claim, for violation of the
FMLA. (Doc. No. 7, at 2).
                                                8

         Case 3:19-cv-00050-GCM Document 12 Filed 09/24/19 Page 8 of 8
